Citation Nr: 0608738	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  99-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 1980 
and from December 1985 to April 1986.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 RO decision.  The 
Board remanded the claim in February 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Subsequent to the February 2001 remand, the claims folder was 
lost and the current claims folder is a reconstruction that 
lacks many documents that were in the original.  If records 
are lost or destroyed in government custody, VA's duty to 
assist is heightened, and includes an obligation to search 
for other forms of records that support a claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).

Although the RO made some efforts to rebuild the file, it 
does not appear that the RO exhausted all attempts to obtain 
important original documents that were lost with the original 
claim.  Significant missing documents include records of 
treatment at the Montgomery VA Medical Center during November 
1992 and records dated in 1992 from Dr. P.C. Miller of the 
Neurology Consultants of Montgomery.  While it may not be 
possible to obtain copies of the Neurology Consultants 
records, copies of VA medical records should be obtainable.  
In both cases, documentation of the efforts made to obtain 
the records must be included in the file.  

The veteran contends that the symptoms of his muscular 
dystrophy were present during his second period of duty, 
although a diagnosis was not made until after separation.  
The RO denied service connection for muscular dystrophy 
because it is considered a congenital or developmental defect 
which is not subject to service connection.  There is a 
distinction under the law between a congenital "disease" 
and a congenital "defect" for service connection purposes.  
Congenital diseases may be recognized as service-connected if 
the evidence as a whole shows aggravation in service within 
the meaning of VA regulations.  A congenital "defect" on 
the other hand, is not service connectable in its own right 
though service connection may be granted for additional 
disability due to disease or injury superimposed upon such 
defect during military service.  VAOPGCPREC 82-90 (55 Fed. 
Reg. 45,711 (1990)).  

A more definitive assessment in this case is needed.  A 
medical opinion is needed to indicate whether the veteran's 
muscular dystrophy is a congenital disease or defect.  If it 
is a disease, the opinion should indicate whether it was 
aggravated in service.  38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask that he 
identify all medical care providers who 
have treated him for muscular dystrophy 
since service.  After securing any 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  

2.  Attempt to obtain treatment records 
pertaining to the veteran from Montgomery 
VA Medical Center dated in November 1992 
and records dating from 1992 from Dr. 
P.C. Miller of the Neurology Consultants 
of Montgomery.  Documentation of the 
efforts to obtain these records must be 
associated with the claims folder. 

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
neurology examination to determine the 
current nature and likely etiology of the 
veteran's muscular dystrophy.  The claims 
folder, including this remand, should be 
made available to the examiner for 
review.  Based on the examination and 
review of the record, the examiner is 
requested to answer the following 
questions:  

	a.  What is the date of onset and 
the likely etiology of the muscular 
dystrophy?  Is it at least as likely as 
not that it had its onset during the 
veteran's active service?

      b.  Is the veteran's muscular 
dystrophy a congenital disease or a 
congenital defect?  

	c.  If it is a congenital disease 
which had its onset prior to the 
veteran's active service, did the 
condition undergo a permanent increase in 
severity beyond its normal progression 
during active service from December 1985 
to April 1986?

	d.  If it is a congenital defect, is 
it at least as likely as not that the 
veteran experienced superimposed injury 
during service which resulted in 
additional disability?  

Complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide an opinion without speculating, 
the examiner should so state. 

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full, appropriate 
corrective action is to be taken.  

5.  Thereafter, readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

